Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 7 has been canceled. Claims 1-6 are pending. Claims 1-6 have been examined. Claims 1-6 have been allowed. 

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claim 1, CN106321506 teaches a method for designing a refiner plate with three-stage radial curved bars, comprising following steps of:
1) designing a circle arc for 1st stage radial curved bars based on an angle ᵝ1, see Fig. 6, and a starting position, and establishing circle arcs for the 1st stage curved bars;
2) designing a circle arc for the 2nd stage radial curved bars based on an angle ᵝ2, see Fig. 6, and a starting position, dividing the refiner disc into zones and establishing circle arcs for the 2nd stage curved bars, and uniformly distributing the 2nd stage bars between the adjacent 1st stage bars; 
The Applicant’s Admitted Prior Art, hereinafter AAPA, teaches:
5) machining such a refiner plate in accordance with methods for common refiner plates, including: casting which is applicable for industrial mass-production of refiner plates and milling which is applicable for experimental refiner plates, with casting including following operations as main steps: design and development of a refining plate or segment mold, manufacture of a cavity suitable for casting, alloy smelting and casting, opening the mold for the purpose of cleaning, initial machining, thermal treatment, finish machining, and inspection.
CN106321506 and AAPA either alone or in combination do not teach:
1) designing a first circle arc for 1st stage radial curved bars: defining a first angle of inclination, establishing a center circle arc for the 1st stage radial curved bars by the first angle of inclination and a starting position, and establishing a first equation of circle arcs for the 1s stage radial curved bars;
2) designing a second circle arc for 2nd stage radial curved bars: defining a second angle of inclination and a radius of a circle where the 2nd stage radial curved bars start, dividing the refiner plate into zones, establishing a second equation of circle arcs for the 2nd stage radial curved bars, and uniformly distributing the 2nq stage radial curved bars between the adjacent 1st stage radial curved bars;
3) designing a third circle arc for 3rd stage radial curved bars: defining a third angle of inclination and a radius of a circle where the 3rd stage radial curved bars start, dividing the refiner plate into zones, establishing a third equation of circle arcs for the 3rd stage radial curved bars, and uniformly distributing the 3rd stage radial curved bars between the 1st stage radial curved bars and the 2nd stage radial curved bars or between the adjacent 2nq stage radial curved bars;
4) dividing the refiner plate into a plurality of segments by designing a center angle each of the segments according to a size of the refiner plate and manufacture requirements; and designing a bar shape of each of the segments according to the center angle for each of the segments;
in combination with other limitations as recited in the claim. Note that each angle of inclination is specifically defined in the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148